                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.        ED CV 18-2177-SP                                       Date   January 16, 2019
 Title           JUSTIN RODRIGUEZ v. CCRSCA, et al.




 Present: The Honorable         Sheri Pym, United States Magistrate Judge
           Kimberly Carter                           None Appearing
                Deputy Clerk                     Court Reporter / Recorder               Tape No.
           Attorneys Present for Plaintiff(s):                Attorneys Present for Defendant(s):
                     None Appearing                                    None Appearing
 Proceedings:              (In Chambers) Order to Show Cause Why Case Should Not Be Dismissed
                           for Failure to Effect Service and Prosecute


       On October 12, 2018, plaintiff filed a complaint against defendant CCRSCA and
unnamed Doe defendants. Under Federal Rule of Civil Procedure 4(m), plaintiff was
required to serve each defendant with the summons and complaint within 90 days after
the complaint’s filing, that is, no later than January 10, 2019. That date has now passed,
but plaintiff has not filed any proof of such service with the court, nor is there any other
indication before the court that the complaint has been served on defendant.

      Accordingly, plaintiff is ORDERED to show cause in writing by January 30, 2019
why this case should not be dismissed without prejudice for plaintiff’s failure to
prosecute and serve defendant within the required time period. Plaintiff may discharge
this Order to Show Cause by filing, not later than January 30, 2019, proof of service of
the summons and complaint.

      The court warns plaintiff that failure to respond to the Order to Show Cause
by January 30, 2019, or further failure to prosecute this action in accordance with
court orders, may result in dismissal of this action for failure to prosecute.




CV-90 (06/04)                             CIVIL MINUTES - GENERAL                              Page 1 of 1
